20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 36 is amended. Claims 2, 6-7, 13, 24 & 27-32 are cancelled. Claims 1, 3-5, 8-12, 14-23, 25-26 & 33-37 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 10-12, 14-23, 25-26 & 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Bohnstedt (US 5,221,587 A), Sugie (US 2007/0160903 A1) and Miller (US 2011/0091761 A1).
Regarding claims 1, 3-5, 10-12, 14-16, 18, 21-23, 25-26 & 34-35, Zucker teaches a battery separator for a lead-acid battery (Abstract & [0002]) comprising: 					a microporous membrane (2) comprising a microporous sheet of polyolefin ([0021]-[0022]),												a diffusive mat (3 or 3’) affixed to the microporous membrane (Fig. 1, [0021] & [0033]), wherein the diffusive mat comprises fine glass fibers, synthetic fibers or mixtures thereof ([0028]-[0029] & [0031]-[0032]).										Zucker further teaches the battery separator enveloping a positive electrode plate of the battery and a negative electrode plate of the battery ([0038]-[0039]); the diffusive mat having a pore size of greater than about 1 micron ([0029] & [0033]); and a basis weight of the diffusive mat being greater than 35 gsm ([0034]-[0035]). Zucker further teaches the diffusive mat more preferably having a thickness between 0.2 mm and 1.0 mm ([0020]).				Zucker does not explicitly teach the diffusive mat having a three hour wick of at least 2.5 cm (claim 1), a three hour wick in a range of about 2.5 to about 10.0 cm (claim 3) and having a function of improving the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying out through wicking of free liquid electrolyte in the flooded lead acid battery and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking, and comprising particulate silica (claim 34), and wherein the microporous membrane is impregnated with uncured rubber (claim 1). Zugie is further silent as to a battery discharge duration of greater than 1.5 hours for at least 18 cycles (claim 35) as well as a battery discharge duration of greater than 1.5 hours for at least 9 cycles (claim 33).						Bohnstedt teaches a separator, for a lead acid battery (Abstract), comprising a diffusive mat including glass fibers and a microporous polyolefin sheet which can be impregnated with an uncrosslinked (i.e uncured) natural rubber, wherein the natural rubber can be a natural latex rubber such as Neotex (col.3, L.18-41 & col.4, L.4-6). 							It would have been obvious to one of ordinary skill, in the art at the time of the invention, to impregnate the microporous polyolefin membrane of Zucker with an uncrosslinked natural rubber in order to increase the cycle life in the case of a lead-acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem, without having to switch to battery separators, which, compared to the currently employed plastics separators, do not display low electrical resistance, low acid displacement or give good support to the negative electrode as taught by Bohnstedt (col.3, L.18-26 & L.39-42).											Sugie teaches a separator, for a lead acid battery, comprising a fiber mat layer retaining particulate silica, wherein the fiber mat layer can be a glass mat layer or a natural fiber mat layer (Abstract,[0027] & [0083]-[0084]).										It would have been obvious to one of ordinary skill in the art, at the time of the invention, to include silica particles in the diffusive mat (3) of Zucker in order to suppress corrosion of a tab of a negative electrode grid, improve strength of the separator and increase a discharge voltage of the battery as taught by Sugie ([0083]).									Thus, Zucker as modified by Sugie discloses a diffusive mat comprising glass fibers and silica particles having substantially the same structure and composition as the instantly claimed invention. From the inventive embodiments depicted in the Table of the instant specification, it can be seen that one of the inventive diffusive mats, satisfying the three hour wick limitation, was comprised of synthetic fibers and silica with a basis weight greater than 35 gsm. Thus, the claimed composition of the diffusive mat of Zucker as modified by Sugie is identical and further teaches a basis weight greater than 35 gsm as claimed. Thus, one of ordinary skill in the art would expect the diffusive mat of modified Zucker to inherently possess the presently claimed properties (i.e three hour wick of at least 2.5 cm; a three hour wick in a range of about 2.5 to about 10 cm). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.													While Zucker does not explicitly teach the separator of instant claim 1 for use in a flooded lead acid battery, it is noted that such a limitation constitutes intended use. However, by directly reciting flooded lead acid battery within the body of the claim (i.e “the flooded lead acid battery performance”), it is noted for purposes of examination that the flooded lead acid battery is a required component of claim 1. In this regard, Zucker as modified by Sugie and Bohnstedt is silent as to a flooded lead acid battery.								Miller teaches a battery separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). In particular embodiments, the separator is an envelope type separator which is folded over the positive electrode such that positive ribs or a laminated glassmat on the separator facing the positive electrode and negative ribs of the separator face outwardly toward the negative electrode ([0035]-[0036] & [0043]). The particular composition of the separator for use in flooded lead acid batteries of stationary batteries is not particularly limited so long as the separator preferably has transverse ribs on the surface that faces a negative plate and has longitudinal ribs on the surface that faces a positive plate as taught by Miller ([0011]-[0013] & [0031]). Miller further discloses that the inventive separators can find use in many different types of batteries or devices including for example, but not limited to, flooded lead acid batteries ([0031]). 											It would have been obvious to one of ordinary skill in the art to use a separator as described by modified Zucker above because such separators have improved resistance to dendrite formation without impairing oxygen reduction as taught by Zucker ([0014]). In addition, separators as taught by Zucker as modified by Sugie provide increased stiffness whereas the incorporation of uncured rubber in the microporous membrane can increase the cycle life in the case of a lead-acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem as taught by Bohnstedt. Thus, one of ordinary skill in the art, at the time of the invention, would have been apprised to use the separator of Zucker as modified Sugie and Bohnstedt in a flooded lead acid battery as described by Miller because Miller teaches separators comprising polyolefins, rubber and silica being suitable for flooded lead acid batteries. See MPEP 2144.07. 						While modified Zucker is silent as to the flooded lead acid battery having a discharge duration greater than 1.5 hours for at least 18 cycles (claim 35) and at least 9 cycles (claim 33), and the diffusive mat having an electrolyte wicking defined by a three hour wick of at least 2.5 cm (claim 1), in a range of about 2.5 cm to about 10 cm (claim 3), wherein the diffusive mat improves the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying out through wicking of free liquid electrolyte in the flooded lead acid battery and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking (claim 1).		However, the flooded lead-acid battery of Zucker as modified by Sugie, Bohnstedt and Miller is substantially structurally and compositionally identical to the instantly claimed lead acid battery of claim 16. In particular, the inventive diffusive mats have a thickness of at least 0.2 mm, a basis weight greater than 35 gsm and comprise glass fibers and a combination of silica and synthetic fiber or glass fibers (Table 1) similarly to the inventive diffusive mat of Zucker as modified by Sugie which teaches a diffusive mat having a basis weight greater than 35 gsm, a more preferred thickness of 0.2 mm to 1.0 mm and including synthetic fibers or glass fibers, and silica ([0020]-[0035]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II. Moreover, since the microporous membrane and diffusive mats derived from modified Zucker and that of the present invention are substantially identical both structurally (i.e thickness of diffusive mat, the basis weight of the diffusive mat, placement in relation to the positive plate and the negative plate) and compositionally (i.e diffusive mat comprising silica and glass/synthetic fibers and the microporous membrane comprising a polyolefin which is impregnated with an uncured rubber) the instantly claimed properties of a discharge duration greater than 1.5 hours for at least 18 cycles (claim 1) and at least 9 cycles (claim 33), and the diffusive mat having an electrolyte wicking defined by a three hour wick of at least 2.5 cm (claim 1), in a range of about 2.5 cm to about 10 cm (claim 3), wherein the diffusive mat improves the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying out through wicking of free liquid electrolyte in the flooded lead acid battery and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking would necessarily be present within the flooded lead acid battery derived from the teachings of Zucker as modified by Bohnstedt, Sugie and Miller because the battery separator according to modified Zucker is structurally and compositionally identical to that of the presently claimed battery separator as shown above.
Regarding claim 4 & 20, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but does not explicitly teach a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN (claim 4) and an electrical resistance of 12 mohm cm2 or greater (claim 20).											However, Zucker as modified by Sugie discloses a diffusive mat comprising glass fibers and silica particles having substantially the same structure and composition as the instantly claimed invention. From the inventive embodiments depicted in the Table of the instant specification, it can be seen that one of the inventive diffusive mats, satisfying the three hour wick limitation, was comprised of synthetic fibers and silica with a basis weight greater than 35 gsm. Thus, the claimed composition of the diffusive mat of modified Zucker is identical and further teaches a basis weight greater than 35 gsm as claimed. Thus, one of ordinary skill in the art would expect the diffusive mat of modified Zucker to inherently possess the same instantly claimed properties (i.e the diffusive mat having a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN, and an electrical resistance of 12 mohm cm2 or greater). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.	
Regarding claim 17, Zucker teaches a method of making a separator for a lead acid battery but does not explicitly disclose a step of placing the separator in a lead acid battery. 		However, it would have been obvious to one of ordinary skill in the art to place the separator of Zucker into a lead acid battery because it provides improved stiffness as a separator for a lead acid battery ([0002] & [0007]). Furthermore, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. As such, the claimed method and structure is not distinguishably patentable over Zucker and thus the intended use disclosed in the instant claim does constitute a claim limitation. See MPEP 2111.02 II.
Regarding claim 19, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1, wherein the diffusive mat comprises silica and polymer fibers but does not explicitly teach the diffusive mat comprising natural fiber.							However, one of ordinary skill in the art, at the time of the invention would have found it obvious to include a cellulose fiber as the polymer fiber because cellulose fiber is abundant and is also a well-known lead acid battery separator material as evidenced by Miller ([0032]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)” See MPEP 2144.07.
Regarding claim 36, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1. Zucker further teaches the diffusive mat having an average pore size within the range of 3 to 15 µm with an anisotropic distribution, i.e. pore sizes of about 0.5 to 5 µm in the x-y-plane of the separator which is the plane parallel to the electrode plates and pore sizes of about 10 to 25 µm in the z-direction perpendicular to the electrodes ([0029] & [0033]) which includes a pore size of greater than about 1 micron.
Regarding claim 37, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1. As noted in the rejection of claim 1 above, Miller discloses a battery separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). In particular embodiments, the separator is an envelope type separator which is folded over the positive electrode such that positive ribs or a laminated glassmat on the separator facing the positive electrode and negative ribs of the separator face outwardly toward the negative electrode ([0035]-[0036] & [0043]). The particular composition of the separator for use in flooded lead acid batteries of stationary batteries is not particularly limited so long as the separator preferably has transverse ribs on the surface that faces a negative plate and has longitudinal ribs on the surface that faces a positive plate as taught by Miller ([0011]-[0013] & [0031]). Miller further discloses that the inventive separators can find use in many different types of batteries or devices including for example, but not limited to, flooded lead acid batteries ([0031]). Accordingly, one of ordinary skill in the art would have found it obvious to use the separator of modified Zucker in a flooded lead acid battery since Miller similarly teaches separators comprising a microporous membrane (using PVC as a specific example) and a laminated glassmat on a positive plate side and transverse ribs on a negative plate side being suitable for flooded lead batteries ([0031]-[0036] & [0043]).  

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Bohnstedt, Sugie and Miller, as applied to claims 1, 3-5, 10-12, 14-23, 25-26 & 34-37 above, and further in view of Paik (US 6,242,127 B1).
Regarding claims 8-9, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but is silent as to said rubber comprising no more than 12% by weight of the separator (claim 8) and said rubber comprising 2.5 to 3.5% by weight of the separator (claim 9).		Paik teaches a lead-acid battery separator comprising a microporous polyolefin membrane which is impregnated with an cured rubber (Col.3;L15-30 & Col.3;L.50 to Col.4;L.44), wherein the cured rubber makes up about 0.5% to about 30% by dry weight of the separator (Col.2, L.54-59) which overlaps with the instantly claimed ranges in claims 8-9. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.			It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate the microporous polyolefin membrane of modified Zucker with cured rubber from 0.5% to about 30% by dry weight of the separator in order to improve recharge properties of the lead-acid battery and prolong the energy battery life as taught by Paik (Col.3; L.21-30). While it is understood that Paik primarily teaches the use of cured rubbers as opposed to uncured rubbers, it is noted that the beneficial effect of prolonged life of the battery is due to the cured rubber components ability to impart similar electrochemical effects to that of conventional natural rubber (i.e uncured in this context) based separators (Col.3, L.26-30). 	

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the cited documents disclose conventional glass mats and not the claimed diffusive mat, the examiner respectfully disagrees.		Applicant specifically argues that the claimed diffusive mats have (1) an electrolyte wicking defined by a three-hour wick of at least 2.5 cm (claim 1) and (2) a pore size that is greater than about 1 micron but smaller than that of a conventional glass mat (claim 36). However, contrary to applicant’s assertions, Zucker’s fibrous layers (3 or 3’), which are equated to the presently claimed diffusive mat, each have a pore size that is greater than about 1 micron ([0029] & [0033]). Notwithstanding, the instant specification makes no mention of pore sizes of conventional glass mats. Furthermore, the fibrous layer of modified Zucker has a structure and composition which is substantially identical to the claimed diffusive mat (see above claim rejections where limitations of the claimed diffusive mat being taught by the cited references) while performing the same function of facilitating electrolyte wicking ([0029]). Thus, modified Zucker fibrous layer would expected to inherently possess the claimed property of a three-hour wick of at least 2.5 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I.  		In view of the foregoing, claims 1, 3-5, 8-12, 14-23, 25-26 & 33-37 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727